Appeal by the defendant from two judgments of the Supreme Court, Queens County (Posner, J.), both rendered September 8, 1988, convicting him of murder in the second degree under indictment No. 4421/86, upon a jury verdict, and of sexual abuse in the first degree under indictment No. 3291/86, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that his marital privilege of confidential communication (see, CPLR 4502 [b]; CPL 60.10) was violated when the court permitted his wife to testify that on the night of the murder she observed the defendant remove his bloodied clothing, place it in a paper bag and shower himself, whereupon she disposed of the bag in a nearby sewer. Initially, we note that acts as well as words may be the subject of a confidential communication between spouses (see, People v Wilson, 64 NY2d 634; People v Daghita, 299 NY 194). Nonetheless, at the trial, the defendant objected only to that portion of his wife’s testimony which concerned statements which he had made to her. Therefore, the claim advanced on appeal is unpreserved for appellate review (see, CPL 470.05 [2]; People v West, 56 NY2d 662) and we decline to reach it in the interest of justice.
Contrary to the defendant’s contention, we find that the sentence imposed for murder in the second degree was appropriate under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Bracken, Rubin and Spatt, JJ., concur.